Citation Nr: 1805816	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 2000 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing in December 2016. A transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the appellant's claim for an increased rating in excess of 40 percent for his service-connected right wrist disability, so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The appellant underwent a VA examination in July 2014, more than three years ago. Since that time, the evidence of record indicates a possible worsening of the appellant's condition. Specifically, the appellant's private treatment records reflect ongoing complaints of numbness and tingling in his right hand. Further private treatment records indicate a diagnosis of neuropathy of right ulnar nerve at the wrist, which may be a neurological manifestation of his service-connected right wrist disability.

When available evidence is too old for an adequate evaluation of the appellant's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). Not only is this last VA examination remote, but the appellant's treatment records indicate that his condition may have worsened since the last VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the appellant's claim for a higher rating for his service-connected right wrist disability. Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records related to the appellant's right wrist. The record currently reflects VA treatment records dated through August 3, 2016.

2. The appellant should also be given an opportunity to identify any additional (private) treatment records related to his service-connected right wrist that are not already of record. After securing any necessary authorizations from him, obtain all identified treatment records. All reasonable attempts should be made to obtain any identified records.

3. Schedule the appellant for a VA examination to assess the current nature and severity of his service-connected right wrist disability, to include any neurological manifestation. The claims file and a copy of this Remand must be made available to the examiner, and the examination report must reflect that review was accomplished.

The examiner must identify and describe the nature and severity of all current manifestations of the appellant's service-connected right wrist disability, to include any neurological manifestations.

The examiner must conduct any indicated evaluations, studies, and tests to include range of motion testing and, to the extent possible, must indicate (in degrees) the point at which any motion is limited by pain. The examiner must offer an opinion as to the extent, if any, of addition functional loss due to incoordination, weakness, and fatigue, including during flare-ups.

The examiner should also indicate whether there is any ankylosis of the right wrist, and is so, whether that ankylosis is favorable, unfavorable, or any position other than favorable. The examination report must discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.

Additionally, for any neurological manifestation of the appellant's service-connected right wrist disability, the examiner should indicate the severity of the manifestation.

Finally, the examiner should address the functional impact of the appellant's service-connected right wrist disability, to include any effect on his ability to work.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4. Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated. If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




